105 A.D.2d 786 (1984)
In the Matter of Monroe-Woodbury Central School District, Respondent,
v.
Monroe-Woodbury Teachers Association et al., Appellants
Appellate Division of the Supreme Court of the State of New York, Second Department.
November 19, 1984
Mangano, J. P., Gibbons, O'Connor and Brown, JJ., concur.
Judgment affirmed, with costs.
Public policy prohibits school districts from bargaining away their responsibility to maintain adequate standards in the classroom, notwithstanding that they may collectively bargain and agree to procedural steps preliminary to any decisions affecting standards (see Honeoye Falls-Lima Cent. School Dist. v Honeoye Falls-Lima Educ. Assn., 49 N.Y.2d 732; Matter of Cohoes City School Dist. v Cohoes Teachers Assn., 40 N.Y.2d 774). The authority to transfer teachers "is essential to maintaining adequate *787 standards in the classroom and is a nondelegable responsibility" (Sweet Home Cent. School Dist. v Sweet Home Educ. Assn., 90 AD2d 683, affd 58 N.Y.2d 912, 914, for the reasons stated in the mem at App Div). Accordingly, the arbitrator herein did not have the power to order the petitioner school district to return a member of the appellant teachers' association to her former position from which she was involuntarily transferred, based upon a collective bargaining agreement. The arbitrator's award was based upon substantive, not procedural grounds, which impacted upon the maintenance of standards and accordingly Special Term properly vacated the award (see Sweet Home Cent. School Dist. v Sweet Home Educ. Assn., supra; cf. Matter of Port Washington Union Free School Dist. v Port Washington Teachers Assn., 45 N.Y.2d 411). Although circumstances may arise in which a transfer is instituted for reasons which do not affect standards (see Matter of Port Washington Union Free School Dist. v Port Washington Teachers Assn., 45 N.Y.2d 746), such circumstances are not presented here.